DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Receipt is acknowledged of applicant’s amendment filed on 11/19/20.  Claims 1-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance in regards to claim 1: References, Bhosle et al., Khalid, Templeton are cited because they are pertinent to Applicant’s disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least:  a method of completing a transaction comprising receiving, at a transceiver of the mobile device, card data for each of the plurality of financial accounts from a financial institution backend system; transmitting, with a short-range wireless transceiver of the mobile device, an activation signal to a dynamic transaction card; receiving, at the short-range wireless transceiver, a transaction signal from the dynamic transaction card indicating that the dynamic transaction card is initiating a transaction with a card terminal ; the card data activating 
The following is an examiner’s statement of reasons for allowance in regards to claim 11: References, Bhosle et al., Khalid, Templeton are cited because they are pertinent to Applicant’s disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least:  A mobile device comprising receive, at the transceiver, card data for each of the plurality of financial accounts from a financial institution backend system; transmit, with the transceiver, an activation signal to a dynamic transaction card; receive, at the transceiver, a transaction signal from the dynamic transaction card indicating the dynamic transaction card is initiating a transaction with a card terminal and card data activating an account stored on the dynamic transaction card to complete the transaction. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.